DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 01/22/2021. Claims 1-28 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0096185 (“Hara ‘185”) in view of US 2004/0035225 (“Crasset”) in further view of US 2017/0151997 (“Repoulias”) in further view of US 6,874,592 B2 (“Yokotani”).

Regarding claims 1 and 28, Hara ‘185 discloses an electronic controller that controls an operational state of a bicycle component an operational state of a bicycle electric assist unit (see at least [0159]-[0161] and [0208]-[0211] the controller controls the actuator to move the seatpost)
	configured to assist propulsion of a bicycle (see at least Fig. 29 ad 30 where the CR2 controls the motor to assist the rear derailleur)
	the bicycle component including at least one of an electric suspension and an electric adjustable seatpost (see at least Fig. 12 as well as [0159]-[0161] and [0208]-[0211]).
	Hara ‘185 is not explicit on at least an operational state of a bicycle electric assist unit, however,
	Crasset discloses adjusting the stiffness of the suspension based on the pedaling and pumping effect (see at least [0018], [0041, and [0084])
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Crasset to modify the invention of Hera ‘185 to adjust the stiffness of the suspension and the seat post based on the aided pedaling to improve comfort of the rider when pedaling is necessary.
	Hara ‘185 in view of Crasset is not explicit on a bicycle electronic assist unit having an assist motor configured to assist propulsion of the bicycle, however,
	Repoulias discloses methods and devices for operating an electric bicycle were a bicycle electronic assist unit having an assist motor configured to assist propulsion of the bicycle (see at least Abstrract and [0033]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Repoulias with the system disclosed by Hara ‘185 in view of Crasset in order to  provide traveling comfort for the cyclist and ensuring an optimum electrical energy consumption, in particular on account of a low energy consumption during a normal, substantially constant traveling mode (Repoulias, [0008]).
	Hara ‘185 in view of Crasset in further view of Repoulias is not explicit on the operational state including an assist ratio of the assist motor, however,
	Yokotani discloses an electrically assisted bicycle where the operational state including an assist ratio of the assist motor (see at least Col. 4 lines 40-50 The circular indicator windows 44 indicate, from left to right in the figure, an energy-saving mode (the degree of the rotational force is low), an automatic mode (an assist ratio is small when a step torque by the driver is small and the assist ratio is large when the step torque by the driver is large) and a standard mode (the degree of the rotational force is high).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Yokotani with the system disclosed by Hara ‘185 in view of Crasset in further view of Repoulias in order to  avoid the unstable running of a bicycle attributed the abrupt braking of the rear wheel by the operation of the brake lever (Yokotani, Col. 1 lines 39-42).

Regarding claim 2, Hara ‘185 further discloses the electronic controller is configured to function in an automatic control mode and a manual control mode (see at least [0221]-[0222] and [0246]), and 
in the automatic control mode, the electronic controller controls the operational state of the bicycle component based on at least the operational state of the bicycle electric assist unit (see at least [0159]-[0161] and [0338]).

Regarding claim 3, Hara ‘185 further discloses the electronic controller is configured to switch between the automatic control mode and the manual control mode based on an input from an operating unit (see at least [0221]-[0222] and [0338] where the user can use the manual switch or can use the automatic switch).

Regarding claim 19, Hara ‘185 further discloses the bicycle component includes the electric adjustable seatpost (see at least [0159]-[0161]); 
the electronic controller controls the operational state of the electric adjustable seatpost (see at least [0159]-[0161]).

Regarding claim 20, Hara ‘185 further discloses the operational state of the electric adjustable seatpost includes a height of the electric adjustable seatpost (see at least [0166]-[0167], [0178]-[0179], and [0180]-[0181]), and 
the electronic controller is configured to control the height of the electric adjustable seatpost based on the operational state of the bicycle electric assist unit (see at least [0166]-[0167]).

Regarding claim 21, Hara ‘185 further discloses the operational state of the bicycle electric assist unit includes an operation mode, and the electronic controller is configured to control the operational state of the electric adjustable seatpost based on the operation mode (see at least [0159]-[0161]).

Regarding claim 22, Hara ‘185 further discloses the operation mode includes a first operation mode that assists traveling of a bicycle at a first assist ratio and a third operation mode that assists (see at least [0166]-[0167] and [0178]-[0179]), 
the electronic controller is configured to control the electric adjustable seatpost so that a height of the electric adjustable seatpost is included in a first range in a state where the operation mode is the first operation mode (see at least [0159]-[0161]), and 
the electronic controller is configured to control the electric adjustable seatpost so that the height of the electric adjustable seatpost is included in a second range that is higher than the first range in a state where the operation mode is the third operation mode (see at least [0166]-[0168] and [0185]-[0186]).

Regarding claim 23, Hara ‘185 further discloses the operation mode includes a second operation mode that assists traveling of the bicycle at a second assist ratio (see at least [0159]-[0161], [0178]-[0179], and [0185]-[0186] where the second assist ratio is the second height and where second height is greater than the first height all between the max and min heights. 
the second assist ratio is greater than the first assist ratio and less than the third assist ratio. the electronic controller is configured to control the electric adjustable seatpost so that the height of the electric adjustable seatpost is included in the first range in a state where the operation mode is the second operation mode (see at least [0159]-[0161] and [0185]-[0186] where second assist ratio is the second height and the where second height is greater than the first height and less than third height all between max and min heights).

Regarding claim 24, Hara ‘185 further discloses the electric adjustable seatpost includes a stationary tube. a movable tube to which a seat is coupled. and a biasing mechanism that biases the movable tube relative to the stationary tube in an extension direction and fixes the movable tube to any (see at least [0176]-[0177] and [0186]-[0187]), and 
the electronic controller is configured to switch the operational state of the electric adjustable seatpost based on the operation mode. (see at least [0159]-[0161])

Regarding claim 25, Hara ‘185 further discloses the biasing mechanism biases the movable tube with at least one of air pressure and hydraulic pressure (see at least [0183]-[0187)

Regarding claim 26, Hara ‘185 further discloses the controller is configured to switch the operational state of the electric adjustable seatpost to the movable state in a state where the controller determines that force applied to the movable tube is less than or equal to a predetermined value (see at least [0183]-[0188]).

Regarding claim 27, Hara ‘185 further discloses the electronic controller is configured to control the operational state of the bicycle component based on an operation mode of the bicycle electric assist unit and at least one of a detection result of an inclination sensor that detects an inclination of a bicycle, a detection result of a power meter that detects drive power of the bicycle, and a detection result of a rotational speed sensor that detects a rotational speed of a wheel of the bicycle (see at least [0223]-[0224]).




Claims 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0096185 (“Hara ‘185”) in view of US 2004/0035225 (“Crasset”), US 2017/0151997 (“Repoulias”) and US 6,874,592 B2 (“Yokotani”) in further view of US 2011/0257841 (“Hara ‘841”).

Regarding claim 4, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the bicycle component includes the electric suspension, and the electronic controller is configured to control the operational state of the electric suspension, however,
	Hara ‘841 discloses the bicycle component includes the electric suspension, and the electronic controller is configured to control the operational state of the electric suspension (see at least [0022]-[0024]).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 5, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the operational state of the electric suspension includes at least one of a movement state, an amount of travel, damping force and repulsion force, and the electronic controller is configured to control at least one of the movement state, the amount of travel, the damping force and the repulsion force based on the operational state of the bicycle electric assist unit, however,
	Hara ‘841 discloses the operational state of the electric suspension includes at least one of a movement state, an amount of travel, damping force and repulsion force (see at least [0046]-[0048]), and Page 2 of 11Appl. No. 15/641,744 Amendment dated November 4, 2020 Reply to Office Action of August 14, 2020
(see at least [0046]-[0048]).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 6, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the operational state of the bicycle electric assist unit includes an operation mode, and the electronic controller is configured to control the operational state of the electric suspension based on the operation mode, however,
	Hara ‘841 discloses the operational state of the bicycle electric assist unit includes an operation mode, and the electronic controller is configured to control the operational state of the electric suspension based on the operation mode (see at least [0046]-[0048]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 7, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the operation mode includes a first operation mode that assists traveling of a bicycle at a first assist ratio, and the electronic controller is configured to control the electric suspension so that the movement state of the electric suspension becomes a locked state in a state where the operation mode is the first operation mode, however,
(see at least [0022]-[0024]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Ha Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 8, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the operation mode includes a second operation mode that assists traveling of the bicycle at a second assist ratio, and the electronic controller is configured to control the electric suspension so that the movement state of the electric suspension becomes an unlocked state in a state where the operation mode is the second operation mode, however,
	Hara ‘841 discloses the operation mode includes a second operation mode that assists traveling of the bicycle at a second assist ratio, and the electronic controller is configured to control the electric suspension so that the movement state of the electric suspension becomes an unlocked state in a state where the operation mode is the second operation mode (see [0025]-[0028] and [0038] where the second assist ratio is the middle suspension height position).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 9, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the second assist ratio is greater than the first assist ratio, however,
	Hara ‘841 discloses the second assist ratio is greater than the first assist ratio (see at least [0025]-[0028] and [0038] where the second assist ratio is the middle suspension height position which is higher than the bottom suspension height position).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 10, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electric suspension includes a front electric suspension and a rear electric suspension, the operation mode includes a third operation mode that assists traveling of the bicycle at a third assist ratio, and the electronic controller is configured to control the front electric suspension and the rear electric suspension in a state where the operation mode of the bicycle electric assist unit is the third operation mode, however,
	Hara ‘841 discloses the electric suspension includes a front electric suspension and a rear electric suspension (see at least [0025]-[0028]), 
the operation mode includes a third operation mode that assists traveling of the bicycle at a third assist ratio (see at least [0025]-[0028] and [0038]), and Page 3 of 11Appl. No. 15/641,744 Amendment dated November 4, 2020 Reply to Office Action of August 14, 2020 
the electronic controller is configured to control the front electric suspension and the rear electric suspension in a state where the operation mode of the bicycle electric assist unit is the third operation mode (see at least [0025]-[0028]).


Regarding claim 11, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the third assist ratio is greater than the first assist ratio, however,
	Hara ‘841 discloses the third assist ratio is greater than the first assist ratio (see at least [0025]-[0028] and [0038] where top is higher than bottom height position).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 12, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the third assist ratio is greater than the second assist ratio, however,
	Hara ‘841 discloses the third assist ratio is greater than the second assist ratio (see at least [0025]-[0028] and [0038] where top is higher than middle height position).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 13, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension to change an amount of travel, however,
	Hara ‘841 discloses the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension to change an amount of travel (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.
	
Regarding claim 14, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension so that the amount of travel of the rear electric suspension is larger than the amount of travel of the front electric suspension, however,
	Hara ‘841 discloses the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension so that the amount of travel of the rear electric suspension is larger than the amount of travel of the front electric suspension (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 15, Hara ‘185 in view of Crasset, Repoulias and Yodotani as is not explicit on the electronic controller is configured to control the front electric suspension and the rear electric suspension so that movement states of the front electric suspension and the rear electric suspension are changed to a locked state, however,
	Hara ‘841 discloses the electronic controller is configured to control the front electric suspension and the rear electric suspension so that movement states of the front electric suspension and the rear electric suspension are changed to a locked state (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 16, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension to change repulsion force, however,
	Hara ‘841 discloses the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension to change repulsion force (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 17, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension so that the repulsion force of the rear electric suspension is larger than the repulsion force of the front electric suspension, however,
	Hara ‘841 discloses the electronic controller is configured to control at least one of the front electric suspension and the rear electric suspension so that the repulsion force of the rear electric suspension is larger than the repulsion force of the front electric suspension (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.

Regarding claim 18, Hara ‘185 in view of Crasset, Repoulias and Yodotani is not explicit on the electronic controller controls the electric suspension so that the movement state of the electric suspension becomes an unlocked state, however,
	Hara ‘841 discloses the electronic controller controls the electric suspension so that the movement state of the electric suspension becomes an unlocked state (see at least [0025]-[0028]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to add the teachings of Hara ‘841 to the invention of Hara ‘185 in view of Crasset, Repoulias and Yodotani to allow for better right conditions and to adjust the suspensions as necessary to promote safety.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665